Case 2:20-cv-00310-DLR Document1 Filed 02/11/20 Page 1 of 2

 

 

Rustom Ali, PhD —— RECEIVED ___ COPY :
529 W Colgate Dr “C y | i
TempeAZ 85283 FEB it 2020 - :
(480) 703-4227 CLERK U S DISTRICT CouRT |
a, DISTRICT OF ARIZONA:

See BEPUTY

 

   

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

1, Clinical Laboratory Specialty International Inc., dba
Sonali Diagnostic Laboratory,

2. Rustom Ali, Director and Owner
CASE NUMBER:

Plaintiffs,
V. CV20-00310-PHX-DLR
|. Secretary, Department of Health and Human
Services,
2. Administrator, Centers for Medicare &Medicaid COMPLAINT

3. Karen Fuller, Manager, CMS Division 1X

Defendant(s).

 

 

Jurisdiction
This court has jurisdiction over this matter pursuant to 42 USC 263a(i)(3) 42 CFR 493.1 840(a)(8);

42 USC 263h(2)(B) 42 CFR 493.1834, 493.1834(1)(1 (i); 31 USC 3716, 45 CFR 30.12(b); 42 CFR
424,502, 42 CFR 424.530(a)(b)(i), 42 CFR 424,530(a)(b)(iii);
42 USC 263ah(2)(A) 42 CFR 493.1832; 42 USC 42 CRR 493.1804, 493.1812, 493.1814, 493.1840,

493.1844; 28 USC 2462 §§

The plaintiffs are residents of Tempe, Maricopa County, Arizona and citizen of the United States.
The defendants are residents of (a) Washington, DC, (b) Baltimore, Maryland and (c) San Francisco,

California, citizen of the United States. The cause of action arose in the Phoenix division.

 
Case 2:20-cv-00310-DLR Document1 Filed 02/11/20 Page 2 of 2

Complaint
CMS has been denying professional CLIA readmission for non-payment of civil money penalty
(CMP). CMS specified irrelevant regulations for their actions. CMP did not accrue and owner is not
personally liable for it. CMS are not accepting statute of limitations for 5 years. There is bias involved in

this case.

Demand
Readmission to CLIA Program and Reissuance of CLIA Certificate: No valid claim for CMP.

Damages: Unspecified.

Date: February 11, 2020

 

Rustom Ali

529 W Colgate Dr.
Tempe, AZ 85283
(480) 703-4227

 
